DETAILED ACTION
	This office action is in response to the communication filed on March 17, 2020. Claims 1-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 12-18, drawn to receiving a content request from a client device, determining by a server device aggregate content item based on metadata generated for content items, selecting by the server device aggregate content item for distribution to the client device, and sending by the server device the selected aggregate content item to the client device, classified in G06F16/908 (Information retrieval characterized by using metadata derived from content).
II. Claims 8-11 and 19-22, drawn to receiving by a user device a plurality of aggregate content items, generating by the user device an aggregate personalized read probability score for each of the plurality of aggregate content items based on individual personalized read probability scores, selecting by the user device a number of aggregate content items based on the aggregate read probability scores, and presenting by the user device graphical object representing the selected aggregate content items, classified in G06F16/9535 (Search customization based on user profiles and personalization).
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are of different classifications, separate subjects for inventive efforts, and also a separate field of search.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions of independent claims 1 and 12 discloses receiving a content request from a client device, determining and selecting by a server device aggregate content item focused on a particular subject matter tag included in the client device request, and sending by the server device the selected aggregate content item to the client device, which is distinct from the inventions of independent claims 8 and 19 which discloses a user device: receiving a plurality of aggregate content items, generating an aggregate personalized read probability score for each of the plurality of aggregate content items, selecting a number of aggregate content items based on the aggregate read probability scores, and presenting graphical object representing the selected aggregate content items.
The inventions require a different field of search, such as searching different classes/subclasses or electronic resources, or employing different search strategies or search queries, because the inventions of independent claims 1 and 12 require searching for a server device receiving a client device request and providing focused aggregate content item included in the request to the client device, but the inventions of independent claims 8 and 19 requires searching for a user device generating a read probability score for aggregate content items, selecting a number of aggregate content items based on the score, and presenting graphical object representing the selected aggregate content items, which will require different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
July 16, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164